Case 3:19-cv-00418-REP-RCY Document 1-4 Filed 06/05/19 Page 1 of 2 PageID# 18




LXV\ I                                            I
  Case 3:19-cv-00418-REP-RCY Document 1-4 Filed 06/05/19 Page 2 of 2 PageID# 19

                          Virginia                              Offender Work Program Job Counseling/Suspension and
           Department of Corrections                                                                        Termination 84i Fi6 im6


       Offender Work Program Job Counseling/Suspension and Termination
 Offender Name; Uhuru Rowe              Number: 1131545
 Job Assignment:           DCE Tutor                                  Supervisor: DCE Teacher


 □ COUNSELING □ SUSPENSION                                            □ COUNSELING □ SUSPENSION
 Start Date:                        End Date:                         Start Date:                          End Date:
 Reason for Action:                                                   Reason for Action:




 Offender Signature                                 Date              Offender Signature                                  Date

 Staff Signature           '                        Date              Staff Signature                                     Date
 Copy Counseling'Suspension to Security Supr.. Work PAR.. OtTender    Cop> Counseling/Suspension to Security' Supr.. Work PAR., Offender


 Business Office by noon on Tuesday of the week following the start date of any
 suspension.

                                            TERMINATION REQUEST
Date:      5/25/2018           □ Suspended, Date:                             Disciplinary Charge Pending □ Yes □ No
Reason(s) for Termination: Due to Administrative reasons, at this time, vou will not be permitted to work in'
the DCE area.




                                                                                                     -5^
Staff Signature                                     NamePrintecT /                                        Date
Copy Termination Request S'SScuriQ' Work Supervisor and offender. Forward original Terminaion Request to Work PAR
An Offender Payroll System Exception Report 841_F17 must be submitted to the
Business Office by noon on Tuesday of the week following the start date of any
suspension.


             WORK PAR/ ADMINISTRATIVE TERMINATION REVIEW
Q^Approved                        Q Disapproved                      H'Approved                            Q Disapproved
CoiTUTients:                                                         Pnmi^ntfl

               Signature                           Date                   lewer                                           Date


                                                                                                                    Revision Date: II'3'16
